Citation Nr: 1710701	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-32 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling from September 14, 2009, to October 1, 2010, and as 50 percent disabling from October 2, 2012.

2.  Entitlement to an increased disability rating for degenerative disc disease of the cervical spine, currently evaluated as noncompensable from September 14, 2009, to September 25, 2012, and as 10 percent disabling from September 26, 2012. 

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Werner, Attorney




ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel

INTRODUCTION

The Veteran served in the Unites States Army on active duty from October 2004 to April 2005 and from October 2006 to April 2008.

This appeal to the Board of Veterans' Appeals (Board) is from February and March 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The record suggests that his disabilities preclude employment.  As such, a claim for a TDIU has been inferred as "part and parcel" of the appeals for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this has been added to the issues under consideration, as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


REMAND

The Veteran contends that the current disability ratings for service-connected PTSD and service-connected degenerative disc disease of the cervical spine do not contemplate the full extent of the Veteran's service-connected disability.

In regard to both appeals, the record shows that the Veteran was scheduled for VA examinations in September 2014 and November 2015 but did not keep those appointments.  The Veteran has not indicated any reason for missing the appointments, although the Board notes that it is unclear that the Veteran was sent a timely notification.  As the current VA examinations are nearly five years old, the Board will provide the Veteran with another opportunity for examinations.

In regard to PTSD, VA treatment records show positive screenings for PTSD, as well as a history of substance abuse.  The January 2010 VA examiner diagnosed PTSD and alcohol dependence but did not address other substances.  At the October 2012 VA examination, the VA examiner diagnosed the Veteran with PTSD, opiate dependence, and alcohol and cannabis dependence in remission.  The examiner opined that the majority of the Veteran's social and occupational impairment is due to opiate dependence; however, the examiner also stated that it was not possible to differentiate what portion of each symptom is attributable to each diagnosis because the Veteran had no clear period of abstinence during the appeal period.  The same examiner provided a supplemental VA medical opinion in November 2012 stating that depressed mood, mild memory loss, and disturbances of motivation and mood were unrelated to the Veteran's PTSD.  The Board notes the VA examiner did not explain how she was able to arrive at this opinion, as it does not appear that there was a period of abstinence after the October 2012 VA examination.  

The initial January 2010 VA examination report is inadequate, as it does not address substance abuse, particularly opiate abuse, at all, despite it being shown in the VA treatment records at the time of that examination.  The October and November 2012 VA examination opinions also do not appear to have considered all of the evidence of record that shows an earlier history of substance abuse.  On remand, the Veteran shall be given another opportunity to have all symptoms evaluated by a VA examiner, who shall review the evidence and provide an opinion on the current severity, as well as whether opioid abuse is related to the Veteran's service-connected PTSD or musculoskeletal disabilities.

In regard to the cervical spine, an updated VA examination must be conducted for a report on the current severity of the Veteran's degenerative disc disease, and for an opinion on whether there are any other symptoms or neurologic abnormalities related to the neck.


In sum, the Board finds that the evidence of record is incomplete, and that adjudication on the merits is not proper at this time.  Therefore, although the Board sincerely regrets the delay, these claims must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding treatment records pertaining to PTSD, substance abuse, and the neck, either VA or private, and undertake appropriate efforts to obtain any identified records.  Ensure that a complete record of VA treatment, including updated records, are associated with the claims file. 

2.  After receipt of records, schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's PTSD.  The claims folder should be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner is asked to opine whether it is at least as likely as not (fifty percent probability or greater) that the Veteran's substance abuse is caused or aggravated (that is, a permanent increase in severity that is beyond the normal progression of the disease) by the Veteran's service-connected PTSD or to service-connected musculoskeletal disabilities (degenerative disc disease of the cervical spine, low back condition, and/or left arm radiculopathy).  

If not caused or aggravated by a service-connected disability, the examiner is asked to differentiate the symptomatology from the service-connected and nonservice-connected disabilities.  If not possible to clearly differentiate, then so state.  The VA examiner is advised that any doubt as to source of symptoms is to be resolved in the Veteran's favor. 

All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  The examiner's attention is specifically drawn to previous VA examinations, as well as VA treatment records from the Madison VAMC dated May 2015 to November 2015, providing a complete history of the Veteran's substance abuse.

3.  Schedule an appropriate examination for a report on the current severity of the Veteran's cervical spine disability.  The claims folder should be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.
 
All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

4.  The RO must notify the veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655.  In the event that the veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




